ERICKSON, Justice,
specially concurring in the result:
In my view, a trial judge is not required, in a criminal case, to determine as a matter of law whether the conduct of law enforcement officers in encouraging, inducing, or causing an accused to commit a crime, is so outrageous as to require dismissal of criminal charges on due process grounds. The defense of entrapment is available at the time of trial, and the trial court can, in a proper case, interpose the outrageous conduct standard to protect the constitutional rights of an accused, but not until a trial has been held. Whether conduct is so outrageous as to violate due process standards involves factual issues which are in many respects similar to those raised in an entrapment defense. Acts of law enforcement officers which encourage or cause the commission of a crime should not be considered apart from evidence of the accused’s predisposition to commit the crime. The evidentiary foundation incident to the defense of entrapment is, in my view, essential and must be available for consideration of the trial judge when the constitutional defense of outrageous conduct is determined.
For many years the rights of an accused has been protected by the laws of entrapment. See § 18-1-709, 8B C.R.S. (1986); Evans v. People, 706 P.2d 795 (Colo.1985). From the bare bones statement of facts whieh appear in this original proceeding, it appears that entrapment has not been overlooked as a defense and will be raised at the time of trial. After the trial is held, the court can consider whether the affirmative defense of entrapment is adequate to *1133protect the defendant’s constitutional rights. See People v. Isaacson, 44 N.Y.2d 511, 378 N.E.2d 78, 406 N.Y.S.2d 714 (1978). The issue of outrageous conduct should not be resolved on the limited record that is before us in this original proceeding.
Only when the defense of entrapment proves to be inadequate or unavailable should the defense of outrageous conduct be entertained. The United States Supreme Court has stated that a law enforcement officer’s conduct might be so outrageous that the government should be barred from seeking a defendant’s conviction because of due process considerations. United States v. Russell, 411 U.S. 423, 431-32, 93 S.Ct. 1637, 1642-43, 36 L.Ed.2d 366 (1973). If the outrageous conduct defense is proper, the standards laid down by the United States Supreme Court should be applied to determine whether the due process rights of the accused were violated. I do not believe that this is a proper case for resolution under Colorado constitutional standards because the outrageous conduct claim is derived from decisions of the United States Supreme Court and the resolution of federal constitutional due process claims.
I am authorized to say that Justice KIRSHBAUM joins in this concurrence.